UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7665



GEORGE RONALD STALVEY,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; J. R. JAMES,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-99-573-5-BR(2))


Submitted:   April 20, 2000                    Decided:   May 4, 2000


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George Ronald Stalvey, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     George Ronald Stalvey, a federal inmate, appeals from the dis-

trict court’s order construing his petition filed pursuant to 28

U.S.C.A. § 2241 (West Supp. 1999) as a motion under 28 U.S.C.A.

§ 2255 (West Supp. 1999) and transferring his case to the Western

District of North Carolina.       Stalvey also appeals from the court’s

order denying his motion for bond pending review of his petition

and the court’s subsequent order rescinding the order denying bond

for lack of jurisdiction due to the transfer.              We dismiss the

appeal    for   lack   of   jurisdiction   because   the   orders   are   not

appealable.

     This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders.    See 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); see

also Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The transfer of a post-conviction petition to another district

court is not a final order, nor is it appealable as a collateral

order.    See Middlebrooks v. Smith, 735 F.2d 431 (11th Cir. 1984).

The district court’s order denying bond is not a final order be-

cause it was rescinded, and the rescission order is not appealable

because it does not direct entry of a final judgment as to any

substantive claim under Rule 54(b).

     Accordingly, we dismiss the appeal as interlocutory.           We dis-

pense with oral argument because the facts and legal contentions


                                     2
are adequately presented in the materials before the court, and

argument would not aid the decisional process.




                                                      DISMISSED




                                3